Title: To John Adams from A. H. Quincy, 27 June 1820
From: Quincy, A. H.
To: Adams, John


				
					Sir,
					Boston June 27 1820
				
				The Committe of Arrangements for a Collation at Faneuil Hall on the fourth of July next think it may be presumption to invite you to partake with them of a Collation on that day—but when it is recollected that you have so Conspicuous a part in the Annals of our Revolution & that the Spot to which you are invited was the early Theatre of yours & your Countrys Glory & that your presence will as one of the Most Early asserters of Our Liberties difuse Joy & Gladness to a Multitude of Sentimental Hearts they Cannot resist the impulse & therefore, Sir, have directed me to inclose you a Ticket for the Festival,I am with Great / respect / yours
				
					AH QuincySecty
				
				
			